Citation Nr: 0025325	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98 - 10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In an April 1997 letter, the veteran asked that her VA claims 
folder and record be changed to the name of "[redacted]" 
rather than "[redacted]."  That matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD is plausible 
because the appellant has submitted medical evidence of a 
current PTSD diagnosis; lay evidence (presumed to be 
credible) of an inservice stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  

2.  The veteran did not serve in combat against the enemy 
while on active duty.  

3.  The evidence of record does not include credible evidence 
that the claimed inservice stressor actually occurred, and 
the preponderance of the evidence does not support the 
conclusion that the alleged stressor occurred.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  Cohen 
v. Brown,  10 Vet. App. 128, 137 (1997);  );  Cohen v. Brown,  
10 Vet. App. 128, 137 (1997);  Caluza v. Brown,  7 Vet. 
App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 
1996).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b); 5107(a) (West 1991);  38 C.F.R. 
§§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for service 
connection for PTSD is plausible and is thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  A claim for service connection for PTSD is 
plausible where the appellant has submitted medical evidence 
of a current PTSD diagnosis; lay evidence (presumed to be 
credible) of an inservice stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  Cohen v. Brown,  
10 Vet. App. 128, 137 (1997);  
Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996).  The Board further 
finds that the facts relevant to the issue on appeal have 
been properly developed and that the statutory obligation of 
VA to assist the veteran in the development of her claim has 
been satisfied.  38 U.S.C.A. § 5107(a)(West 1991).  In that 
connection, we note that the RO has obtained all available 
evidence from the sources identified by the veteran, that she 
has been afforded a personal hearing, and that she underwent 
comprehensive VA psychiatric and psychological examinations 
in April 1995 and in December 1996.  Further, the RO has 
complied with the procedural guidelines for developing cases 
based upon PTSD due to personal assault.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

The appellant contends that she is entitled to service 
connection for PTSD due to personal assault suffered while 
serving on active duty in the US Army in October 1968.  It is 
contended that her husband, also a serviceman, became enraged 
when informed of her pregnancy and shoved a table against 
her, causing her to suffer a miscarriage.  It is further 
contended that her husband thereafter refused to permit her 
to go to the Army post for medical treatment , or to report 
for duty, causing her to become AWOL.  It is contended that 
she telephoned her Commanding Officer (CO) to request 
transportation to the post, but was refused; that her CO 
suggested that she could remain in an AWOL status up to 30 
days with only minor consequences; and that her CO suggested 
that she continue in an AWOL status so that she could receive 
an administrative separation from service.  It is contended 
that the appellant thereafter went to her mother's home in 
California, where she was subsequently treated at Long Beach 
Naval Hospital for a cyst secondary to her miscarriage.  It 
is contended that the appellant's husband raped her while in 
service and subsequently, and that the Army was not 
adequately supportive of the appellant at the time of the 
events described.  

I.  The Evidentiary and Procedural History

A report of medical history prepared by the veteran in 
connection with her service entrance examination shows that 
she denied any current or prior psychiatric history.  The 
veteran's service entrance examination discloses that her 
psychiatric evaluation was normal.  Her service medical 
records are silent for complaint, treatment, findings, or 
diagnosis of a psychiatric disability at any time prior to 
December 1968.  A mental hygiene consultation report, dated 
in December 1968, shows that the veteran was referred by her 
Commanding Officer for psychiatric clearance for 
administrative separation from service, and a psychiatric 
examination of the veteran was conducted.  

The report of psychiatric examination of the veteran, dated 
in December 1968, cited the veteran's statement that she 
wanted to get out of the Army and lead her own life.  She 
related that she was recently married; that her husband 
disapproved of her continuing military service; and that she 
disliked life in the barracks.  She offered a history of an 
extremely chaotic family life, implying that she had been 
rejected by both parents in her early teens and was finally 
placed in the custody of an aunt by an order of the Court; 
that she tried to move out at age 17 but her aunt objected; 
and that she moved in with her mother but subsequently moved 
out and joined the Army.  She claimed that she had never been 
in any serious trouble, but acknowledged two AWOL periods, 
and strongly implied that she would not again go AWOL unless 
she was refused separation from service.  

The psychiatric examiner found that the veteran gave the 
impression of needing unusual emotional stability and support 
in her surroundings in order to feel comfortable; that she 
was mentally responsible; that she had the mental capacity to 
understand the nature of board proceedings and to cooperate 
in her own defense; and she was able to distinguish right 
from wrong and to adhere to the right.  He further found that 
there were no mental or physical defects warranting admission 
or final disposition through medical channels.  The diagnosis 
was emotionally unstable personality, chronic, moderate; 
manifested by fluctuating emotional attitudes under stress, 
dependency, and immature judgment.  Stress: minimal; routine 
military duty.  Predisposition: severe; has a long history of 
similar traits apparently related to early life experience.  
Impairment for further military duty: moderate,  Line of 
Duty: No, EPTS [existed prior to service].  A Medical 
Certificate signed by the veteran and a medical officer in 
January 1969 showed that the veteran was recommended for 
elimination from service under the provisions of AR 636-212, 
paragraph 6b, due to unsuitability.  

A report of medical history prepared by the veteran at the 
time of her service separation examination denied any current 
or past pregnancy, treatment for a female disorder, frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  Her 
service separation examination, dated in January 1969, found 
that the veteran had an emotionally unstable personality, 
chronic, moderate; manifested by fluctuating emotional 
attitudes under stress, dependency, and immature judgment.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526) for a nervous 
condition was received at the RO in December 1994.  In that 
claim, the veteran dated the onset of her nervous condition 
to 1968, and reported treatment for that disorder in December 
1968 at Fort Dix, New Jersey, and at the VAMC, St. Louis, in 
and after 1986.  

A report of VA psychiatric examination, conducted in April 
1995, shows that the veteran reported no contributing 
developmental, family, social, or environmental factors, and 
stated that she had stopped working in November 1994 due to 
degenerative cervical disc problems and low back pain.  She 
related that on one occasion in service [1968], she "went 
black for 48 hours", but denied any psychiatric symptoms of 
mood, behavior or thought pathology, any history of alcohol 
or drug abuse, or any organic intellectual deficit.  She was 
described as neatly dressed and in good contact.  Mental 
status examination disclosed that her speech was normal in 
rate and rhythm, and she was freely verbal, relevant, 
logical, and coherent.  Insight was fair, and her affect was 
euthymic, with an unremarkable affect, and reality testing 
was within normal limits.  There was no evidence of 
delusions, hallucinations, or suicidal ideations; no major 
cognitive deficits were demonstrated; and she was found to be 
competent for VA purposes.  The psychiatric examiner stated 
that no major psychiatric disease was found in the veteran.  

A rating decision of May 1995 determined that the veteran's 
claim for service connection for a nervous condition was not 
well grounded because the personality disorder found on 
service separation examination was not a disability for which 
service connection might be granted, and the April 1995 VA 
psychiatric examination had disclosed no psychiatric 
abnormality in the veteran.  The veteran was informed in 
writing of that adverse determination, and initiated an 
appeal.  

In her Notice of Disagreement, the veteran asserted that the 
RO had not reviewed all of her service medical records; that 
her Physical Evaluation Board proceedings were not reviewed; 
that her husband had caused her to abort her first baby and 
was trying to make her lose her second; that she became sick 
following a beating from her spouse and could not report to 
the base; that her AWOL periods during service were because 
of being sick and weak; that her Commanding Officer knew 
where she was and kept in touch with her; and that upon her 
return to the post, her Commanding Officer suggested that she 
again go AWOL so that she could initiate an administrative 
separation.  She further asserted that she was under stress; 
that she was not an immature person; and that she did not 
have the benefit of a psychologist at the time.  

VA outpatient treatment records from the VAMC, St. Louis 
[John Cochran], dated from January 1995 to July 1995 shows 
that the veteran was seen in the Women's Health Clinic on 
numerous occasions for multiple physical complaints, 
including orthopedic, gynecological, and neurological 
problems.  On January 1995, she was seen for mammography, but 
deferred examination because she had marital problems.  The 
clinical impression was battered wife syndrome.  In June 
1995, she reported a history of spousal abuse problems, and 
was staying at a shelter for the second time in six months.  
In July 1995, she related a history of sleep disturbance, 
psychosocial stress, and past physical and sexual abuse and 
rape.  She offered a history of being sexually molested at 
the ages of 2, 9, and 14 by strangers who were baby sitting.  
Her affect was blunt, and she appeared mildly depressed and 
preoccupied with her medical problems, without evidence of 
hallucinations or a thought disorder.  She was given a 
referral to the Mental Health Clinic.

An undated request for a hearing completed by the veteran in 
connection with her application for Social Security 
Administration (SSA) disability benefits shows that she 
claimed entitlement to disability benefits based upon neck 
and back problems, swelling of the hands and feet, 
fibromyalgia, high blood pressure, loss of height, and side 
effects of medications.  There was no reference to a nervous 
condition.  Records from the Social Security Administration 
(SSA) show that the veteran was found entitled to SSA 
disability benefits, effective in October 1994. 

A September 1995 report from the National Personnel Records 
Center (NPRC) included a copy of the veteran's inservice 
December 1968 psychiatric examination, and stated that no 
additional service medical records or any report of a 
Physical Evaluation Board proceeding were found.   

The veteran failed to perfect her appeal for service 
connection for a nervous condition by the timely filing of a 
Substantive Appeal (VA Form 9), and the appeal period lapsed 
after one year.  

In January 1997, the veteran claimed service connection for 
PTSD, submitting an interim treatment medical summary and 
evaluation from the VAMC, St. Louis, dated in December 1996.  
That summary indicated that the veteran had been referred to 
the VetCenter for treatment of sexual trauma that was alleged 
to have occurred while the veteran was on active duty, and 
relied upon a history recounted by the veteran, with no 
indication that the examiner reviewed the veteran's claims 
folder or her service medical records.  

The reporting VA psychologists stated that the veteran had 
entered service while a minor because she believed that it 
would give her autonomy; that she married her first husband 
and discovered that he was a violent individual; that her 
husband raped her during and after service; that she had a 
miscarriage after her husband pushed a table against her and 
would not permit her to go to the hospital; that she 
telephoned to ask her Commanding Officer to let her go to the 
hospital but was refused; that she subsequently went AWOL for 
45 days when the Army would not help her; and that she was 
administratively separated from service.  

It was further asserted that following service separation, 
the veteran raised the two children born after the original 
traumatic event; that she divorced her husband, married her 
second husband, joined the Army Reserve, and had her third 
child; and that her second husband became violent several 
weeks into their marriage.  The reporting clinician recounted 
a series of marriages and divorces by the veteran to her 
third and fourth husbands, all of whom were described as 
violent and abusive individuals, one or more of whom raped 
her during the course of the marriage; the birth of her 
fourth and fifth children; her employment with an accounting 
service, as a barber, with a video production company, as a 
law enforcement officer, with an accounting service, and in a 
series of clerical jobs with temporary agencies; and her 
residence in a shelter between May and November 1995.  

The veteran subsequently underwent a series of psychological 
test for the stated purpose of "assess[ing] the vet's 
reaction to the traumatic events which occurred while vet was 
in the Army."  The test results were interpreted to show 
that the veteran met the criteria for a diagnosis of PTSD, 
and the veteran asserted that those symptoms had existed 
since the original event occurring in 1968.  The examining 
clinician attributed the veteran's significant distress only 
to the "traumatic events which occurred in the military", 
while noting that since her discharge from the military, the 
veteran had experienced numerous additional traumatic events, 
mostly within the context of abusive relationships.  It was 
asserted that the veteran had wanted a career in the 
military, which ended as a result "one traumatic event that 
changed her life."  The reporting psychologist stated that 
the veteran's recurrent physical disabilities caused severe 
pain and incapacitation such that she is sometimes unable to 
leave her bed; and that her occupational functioning is poor 
and unlikely to change because of severe physical problems 
which appeared chronic in nature.  The diagnoses were PTSD - 
chronic and severe; and major depressive disorder, recurrent, 
moderate. 

In a PTSD - Personal Assault questionnaire completed by the 
veteran, received in May 1996, she stated, in pertinent part, 
that she served on active duty from August 1968 to January 
1969; that at the time of the traumatic incident, she was 
stationed at Fort Dix, New Jersey; that she visited the Long 
Beach Naval Hospital, Long Beach, California, in November or 
December 1968; that she experienced episodes of depression 
and anxiety from October 1968 to August 1971; that she took a 
pregnancy test at the Fort Dix clinic around the time of the 
incident; and that additional information concerning the 
traumatic incident could be obtained from an individual at 
the VetCenter, St. Louis.  In an attached stressor letter, 
the veteran recounted her basic training, her attendance at 
clerical school, a subsequent 30-day leave, and her 
assignment to Fort Dix.  She married in October 1968, got an 
apartment off post, subsequently became afraid of her 
husband's violence, and shortly thereafter found that she was 
pregnant.  Her husband became enraged and shoved the kitchen 
table against her, causing pain and bleeding, and 
subsequently tried to strike her with his fist, knocking a 
hole in the wall.  She went to bed and, the following day, 
her husband refused to give her a ride to the post, causing 
her to become nervous and concerned about her absence from 
duty.  When her Commanding Officer declined to provide 
transportation to the post, she became AWOL and subsequently 
had another AWOL period.  The veteran stated that in December 
1968, she was treated under her dependent ID at Long Beach 
Naval Hospital for a cyst of the vaginal area which she 
attributed to her miscarriage.  

Further, the claimant stated that when her husband took her 
to the post to pick up her pay check, she exited the rear of 
the building but encountered her husband.  She returned to 
her apartment but reported to her barracks one week later, 
where she spoke to Commanding Officer, the Executive Officer, 
and the First Sergeant, and received non-judicial punishment, 
was placed on barracks restriction, and was reduced in rank.  
She was sent to the mental health clinic and subsequently 
discharged from active duty on January 14, 1969.  She stayed 
at her mother's house for a period, receiving letters from 
her husband threatening suicide if she did not return, and 
subsequently returned to her husband, with whom she had two 
children, born in 1970 and 1971.  She related that she was 
not permitted to drive the car, noting that she had never 
driven on the highway, or to go anywhere alone, and that when 
she decided to leave, her husband became angry and retained 
her belongings.  She subsequently obtained a divorce from her 
husband.  She further stated that when she needed help, she 
received none from the Army, and that she enlisted in the 
Army Reserve from July 1975 to July 1979.

In May 1997, the NPRC reported that it was unable to locate 
any Physical Evaluation Board proceedings or other 
psychiatric evaluation, investigation reports of AWOL or 
personal assault incidents, or additional service medical 
records of the veteran.   

A report of VA examination, conducted in June 1997, noted 
that the veteran claimed service connection for PTSD based on 
traumatic events which occurred during her period of active 
service.  Although she referred to the fact that her third 
and fourth husbands were both abusive, and the fourth raped 
her, she did not report any intrusive memories, flashbacks, 
or recurrent symptomatology related to any event other than 
that which occurred during active service.  Mental status 
examination was reported in detail.  Although the examiner 
gave a diagnosis of chronic PTSD, he did not associate that 
diagnosis to any particular stressor.  The veteran's Global 
Assessment of Functioning (GAF) score was estimated as 55.  

A June 1997 VA Social & Industrial Survey cited the veteran's 
statement that she left high school while a freshman, 
received a GED diploma in July 1975, and had completed 
approximately two years of college.  The veteran stated that 
she entered active service in March 1968; that she was 
assigned to Fort Dix, met and married her first husband; that 
they started to argue after the first several weeks; that she 
became pregnant and miscarried after her husband pushed a 
table into her; that she did not seek medical care, but left 
her husband and went to Westminster, California, to visit her 
mother; that she went to [Long Beach Naval] hospital to 
resolve bleeding; and that she did not experience any more 
abuse problems while on active duty.  The veteran stated that 
after service, she worked briefly for St. Anthony Hospital, 
had another baby, and went to work for American Automotive 
Center for three years, her longest period of employment.  
The reporting clinician noted that the veteran was seeking 
service connection for PTSD based upon spousal abuse during 
active service when her husband pushed a table into her; that 
she alleged that she was still traumatized by the incident; 
and that she indicated that she currently experiences 
nightmares about the incident.  

In an October 1997 Report of Contact (VA Form 119), the 
veteran stated that she could not provide the names of anyone 
who might verify her statements regarding the assault by her 
husband; that her parents were now deceased; and that there 
was no one who could substantiate her statements regarding 
spousal abuse.  She referred to the mental health evaluation 
completed prior to her service discharge, which is already of 
record.  In addition, she stated that she did not receive 
medical care after the miscarriage but suffered severe 
abdominal cramps, and that records of her subsequent 
treatment at Long Beach Naval Hospital in November 1968 might 
be available.  

A rating decision of December 1997 denied service connection 
for PTSD on the grounds that the evidence of record failed to 
establish that the stressor claimed by the veteran actually 
occurred, and the veteran appealed that decision.  

In January 1998, the RO request for the appellant's treatment 
records from the Long Beach Naval Hospital was returned by 
the postal service as undeliverable, and subsequent RO 
attempts to reach that facility by telephone were unavailing.  
In a medical record release authorization (VA Form 21-
4142(JF)) submitted by the veteran, she indicated that any 
treatment records at Long Beach Naval Hospital would be under 
her married name at the time.  In that document, she 
specifically stated that she did not want her former husband 
to be contacted.  

In December 1997, the RO asked the NPRC to make a further 
search for medical records of the veteran at Fort Dix and at 
the Long Beach Naval Hospital, providing the appellant's 
married names.  A response received from NPRC in February 
1998 indicated that no Long Beach Naval Hospital records of 
the veteran, or under her married name at the time, had been 
found for the period indicated.  In May 1998, the RO again 
asked NPRC to make a further search for any medical records 
of the veteran's treatment at Long Beach Naval Hospital under 
her married name at the time, or under any subsequent married 
name of the appellant.  In July 1998, the NPRC reported that 
the names given were not found on lists of patients at Long 
Beach Naval Hospital. 

The veteran's DA Form 20 and 201 file shows that she attended 
clerk-typist school after basic training; that she was posted 
to Fort Dix, New Jersey, in August 1968, and assigned to 
Company A, Special Troops, US Army Training Center, Fort Dix; 
that she was AWOL for 28 days between October 24, 1968 and 
November 20, 

1968, and for 14 days from November 26, 1968 to December 9, 
1968; that she was fined and reduced in grade on December 11, 
1968; and that she was separated from service as unsuitable 
in January 1969.  

Administrative records from the veteran's period of Army 
Reserve service show that she was initially found ineligible 
and denied enlistment because of a prior period of active 
service with 42 days of bad time due to being AWOL.  The 
appellant requested a waiver and appeared in person in 
support of her application for reserve enlistment, stating 
that she had gone AWOL in order to be with her husband.  In 
addition, a medical officer reviewed the veteran's records, 
including the December 1968 report of psychiatric evaluation, 
noting that all discharges under AR 635-212 required a 
psychological examination prior to discharge to ensure that 
the individuals knew right from wrong and were legally 
separable, and that a medical discharge was otherwise 
required.  He further expressed the opinion that the 
veteran's case was typical of female enlistees who were 
neglected and rejected children looking for respect and 
security, and who become prey to any bum in pants, and often 
get pregnant, marry a louse, and ruin their lives.  Her 
request for waiver was granted based upon her testimony that 
she had gone AWOL to be with her husband and the evidence of 
record.  

A personal hearing was held in January 1999 before an RO 
Hearing officer.  It was established that the sole issue on 
appeal was entitlement to service connection for PTSD; that 
the appellant believed that one or more documents from her 
medical records were missing; and the veteran withdrew her 
request for a hearing before a traveling Member of the Board.  
The veteran testified that she met her first husband in 
August 1968 and married him in October 1968; that she went to 
the Fort Dix hospital to procure birth control pills; that 
she had trouble with the birth control pills because she was 
already pregnant; that when she told her husband of her 
pregnancy, he reacted violently, pushing the table against 
her and causing her to suffer a miscarriage; and that she 
cleaned herself up and went to bed.  She further testified 
that prior to this event, her husband had decided that she 
was not going back to the 

post at all, but would remain at their home, located 8 miles 
from Fort Dix; that she called her CO to request 
transportation, but was refused; that her CO suggested that 
she could remain in an AWOL status up to 30 days with only 
minor consequences; that her CO suggested that she continue 
in an AWOL status so that she could receive an administrative 
separation from service; and that the Army was not adequately 
supportive of her at the time of the events described.  

Further, the appellant testified that she thereafter went to 
her mother's home in California; that she was subsequently 
seen and treated at Long Beach Naval Hospital for a cyst 
secondary to her miscarriage and released with medications; 
that her husband sent her letters threatening suicide while 
she was at her mother's home; that she reconciled with her 
husband and got pregnant again as the result of him raping 
her; and that the child was born in November 1971.  She 
testified that she was seen in the mental health clinic at 
Desloge Hospital in St. Louis in the latter part of 1972 and 
1973; that the attorney who handled her divorce from her 
first husband is dead and she does not know the whereabouts 
of any transcripts; that her parents are dead; and that 
anything she might have had was lost in a flood.  The Hearing 
Officer stated that he would leave the record open in order 
to afford the appellant an opportunity to obtain medical 
records from Desloge Hospital and records of her divorce from 
her first husband.  A transcript of the testimony is of 
record.

Following the hearing, the RO requested records of the 
veteran from the mental health clinic at the former Desloge 
Hospital in St. Louis, currently the St. Louis University 
Hospital Mental Health (WOHL) Clinic, and a copy of the trial 
transcript and divorce decree from the appellant's 1972 
divorce from her first husband.  The appellant was asked to 
help obtain those records.  Another request for treatment 
records of the veteran at Long Beach Naval Hospital under her 
former married name was initiated in March 1999.  No 
additional evidence was received from any of those sources.  

II.  Analysis

The evidence of record in this case has been fully described 
in the above section of this decision and will not be 
repeated other than as necessary for purposes of 
clarification.  The appellant filed her claim for service 
connection for PTSD in January 1997, claiming that she has 
PTSD as a result of trauma sustained during her period of 
active service from March 1968 to January 1969.  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. § 3.304(f). 

However, on June 18, 1999, the cited regulation was 
retroactively amended, effective March 7, 1997, to read as 
follows:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f) (Amended effective March 7, 1997 to comport with 
the decision in Cohen v. Brown,  10 Vet. App. 128 (1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this particular case, the Board finds that the appellant has 
been diagnosed with PTSD under both old and the revised 
provisions of  38 C.F.R. § 3.304(f). 

The RO has denied the veteran's claim for service connection 
for PTSD because of the absence of credible supporting 
evidence that the claimed inservice stressor actually 
occurred, a requirement common to both the old and the 
revised versions of  38 C.F.R. § 3.304(f).  The requirement 
of 3.304(f) for "'credible supporting evidence' means that 
'the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, 
"credible supporting evidence" need not be service 
department evidence (See Doran v. Brown, 6 Vet. App. 283, 
288-291 (1994);  Moreau, 9 Vet. App. at 395, citing to Doran, 
supra, and post-Doran changes in Manual M21-1, Part VI,  
7.46c (Oct. 11, 1995)).  The record is clear that the veteran 
did not serve in combat, and she is not entitled to the 
lightened evidentiary burden afforded combat veterans.  

The appellant has conceded that she is unable to provide 
evidence establishing that she was beaten, resulting in 
miscarriage, or raped while on active duty other than her own 
unsupported assertions.  While the veteran's assertions must 
be presumed credible for purposes of establishing a well-
grounded claim, that presumption no longer applies when the 
issue is addressed on its merits.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  

The Board finds that the veteran's service medical records, 
which appear complete on their face, fail to show any 
evidence that the veteran was treated at any time during 
active service for bruises or injuries associated with a 
beating or for symptoms or residuals of miscarriage.  In 
addition, the service medical records do not reflect that the 
veteran was seen or examined for the prescription of birth 
control pills, or that she was tested for pregnancy, as 
alleged.  Further, at the time of the December 1968 
psychiatric evaluation in connection with her administrative 
separation, the veteran made no reference to assault, rape, 
miscarriage, or medical treatment for residuals of a 
miscarriage.  Rather, she recounted a history of an extremely 
chaotic family life prior to entering service, implying that 
she had been rejected by both parents in her early teens, 
placed in the custody of an aunt by an order of the Court; 
and moved in with her mother but subsequently moved out and 
joined the Army.  The only reference to her husband was to 
the effect that he disapproved of her continuing in military 
service.  The examining psychiatrist found that the veteran's 
diagnosis was emotionally unstable personality, chronic, 
moderate; manifested by fluctuating emotional attitudes under 
stress, dependency, and immature judgment.  Stress: minimal; 
routine military duty.  Predisposition: severe; has a long 
history of similar traits apparently related to early life 
experience.  Impairment for further military duty: moderate,  
Line of Duty: No, EPTS [existed prior to service].  The Board 
finds that the diagnosis given at the time of service 
separation was fully consistent with and supported by the 
evidence then of record. 

Personality disorders of the type diagnosed at the time of 
the veteran's separation from service are not diseases or 
injuries in the meaning of applicable legislation providing 
for payment of VA disability compensation benefits.  
38 C.F.R. Part 4, § 4.9 (1999).  


The Board further notes that on the report of medical history 
prepared by the veteran at the time of her service separation 
examination, she specifically denied any current or past 
pregnancy, or treatment for a female disorder.  While the 
appellant has testified that her husband disapproved of her 
continuing in military service, the record shows that the 
veteran's husband knew that she was on active duty at the 
time he met her and at the time he married her.  The 
appellant further alleges that her husband had decided not to 
let her return to Fort Dix to perform her military duties, an 
act that would appear more likely to provoke disciplinary 
action against the husband than to result in the appellant's 
release from active duty.  The veteran has provided no 
satisfactory explanation as to how or why she was able to 
travel across the country to California, but was unable to 
travel the 7 or 8 miles to report for duty or medical 
treatment at Fort Dix.  

As of the time of the veteran's separation from service, the 
record was devoid of any medical or other evidence, or any 
suggestion, that the veteran had been assaulted, beaten, 
raped, or suffered a miscarriage while she was on active 
duty; or that she had gone AWOL and traveled to California in 
order to escape her husband; or that she had been treated at 
Long Beach Naval Hospital for residuals of a miscarriage.  
Further, at the time she applied for a waiver in order to 
enlist in the Army Reserve in 1975, the veteran testified 
that she had gone AWOL in order to be with her husband 
(emphasis added), and there was no mention of assault, rape, 
abuse, illness, or miscarriage in connection with those 
periods of absence from duty.  

The appellant's 1994 request for a hearing in connection with 
her application for Social Security Administration (SSA) 
disability benefits shows that she made no reference or claim 
to any nervous condition.  





On VA psychiatric examination in April 1995, the veteran made 
no mention of assault, rape, abuse, or miscarriage during 
active duty, and was found to have no psychiatric disability.  
The record shows that the earliest date that the veteran 
alleged that she suffered a miscarriage or other trauma as a 
result of violence while on active duty is in her May 1995 
Notice of Disagreement, more than 26 years after service 
separation.  In July 1995, she noted past physical and sexual 
abuse and rape, specifically citing a history of being 
sexually molested at the ages of 2, 9, and 14 by strangers 
who were baby sitting, and was given a referral to the Mental 
Health Clinic.  On VA examination in December 1996, she 
related that each of her husbands had been physically abusive 
to her, but only claimed psychic trauma or PTSD 
symptomatology as a result of the abuse which she allegedly 
underwent during her brief period of active service.  

The Board also notes that the report of VA interim medical 
treatment summary and interview in December 1996 states that 
the examiners' purpose was "to assess [the] vet's level of 
reactions to the traumatic events which occurred while vet 
was in the Army."  No similar interest was expressed in 
evaluating the veteran's reactions to her sexual abuse at 
ages 2, 9, and 14; her feelings of rejection by her parents 
and chaotic family life during her youth; or the abuse, 
beatings and/or rape which occurred after service separation 
and in each of her subsequent marriages.  That document fails 
to provide any basis or rationale for attributing PTSD 
symptoms and other pathology to the veteran's alleged abuse 
during active service, rather than to the years of childhood 
and preservice trauma, or to the subsequent extensive spousal 
abuse described by the appellant during her several post 
service marriages.   The Board further notes that after 
filing her claim for service connection for PTSD, the veteran 
made no further reference to being sexually molested in her 
childhood, rejected during her youth, or experiencing any 
other preservice psychic trauma which she had freely related 
prior to service-related disability compensation becoming an 
issue.  

The record in this case contains no contemporaneous medical 
or other evidence to support any of the life-long history of 
trauma reported by the veteran prior to and after active 
service.  There is no more or less reason to believe the 
veteran's undocumented and unsubstantiated history of trauma 
during active service than to believe her recitations of 
being sexually molested in her childhood and rejected during 
her youth, or of being beaten, raped and physically abused by 
every other man to whom she has been married in the years 
following service.  The most thoroughly documented period of 
the veteran's life is that during which she was on active 
duty, yet there is no evidence which proves, or which tends 
to make more likely than not, that the claimed events 
occurred as recounted by the veteran.  Further, the absence 
of any reference to the claimed events in the contemporaneous 
record militates against a belief that the traumatic events 
occurred as claimed.  The Board further takes notice of the 
inconsistencies and internal conflicts in the appellant's 
testimony and written statements, prominent among them her 
1975 statement as to the reason she was AWOL during active 
service.  For the reasons and bases set forth above, and in 
the absence of evidence that the claimed stressor actually 
occurred, the claim for service connection for PTSD is 
denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

